Appellant was convicted of rape on a girl under fifteen years of age, and his punishment assessed at seven years confinement in the State penitentiary.
The only bill of exceptions in the record complains that after the State had made its opening argument, and during the time defendant's counsel was speaking, the court permitted State's counsel to recall the prosecuting witness and prove that she was not the wife of defendant. In this there was no error as our Criminal Procedure provides that the court may permit evidence to be introduced at any time prior to the completion of the argument if he deems it necessary to the due administration of justice.
The charge fairly submits the issues and the judgment is affirmed.
Affirmed.